Citation Nr: 1235769	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-06 819	)	DATE
	)
	)


THE ISSUE

Whether a Board of Veterans' Appeals decision of October 27, 2006, that denied entitlement to service connection for a mental disorder characterized by paranoia, contained clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  William A. L'Esperance, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner 



INTRODUCTION

The Veteran, who was initially the moving party, served on active duty from August 1952 to August 1954.  He died on January [redacted], 2012.  The Veteran's spouse and has been substituted as the moving party.  

In an April 2010 decision, the Board of Veterans Appeals (Board) denied the Veteran's motion for reversal or revision of the October 27, 2006 Board decision.  He appealed that April 2010 decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In December 2011, the Veterans Court issued a decision in which it set aside the April 2010 Board decision and remanded the matter for further proceedings consistent with the Veterans Court's decision.  In June 2012, the Veterans Court granted a motion of the Veteran's spouse for substitution.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDING OF FACT

The October 27, 2006 Board decision, that denied the Veteran's claim of entitlement to service connection for a mental disorder characterized by paranoia, was adequately supported by the evidence then of record, and was not undebatably erroneous.  Although, as determined by the Veterans Court, the correct facts, as they were known in October 2006, were not really before the Board in October 2006, it is not absolutely clear that the outcome of the decision would have been manifestly different had the Board considered the correct facts.  Further, the record did not demonstrate that the Board incorrectly applied statutory or regulatory provisions extant at that time.



CONCLUSION OF LAW

An October 27, 2006 Board decision, that denied the Veteran's claim of entitlement to service connection for a mental disorder characterized by paranoia, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. 20.1400, 20.1403, 20.1404 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Jurisdictional and Due Process Determinations

The Veteran filed a statement that has been accepted as a motion to revise or reverse, on the basis of clear and unmistakable error (CUE), an October 27, 2006 Board of Veterans' Appeals (Board) decision that denied a claim of entitlement to service connection for a mental disorder characterized by paranoia.  See 38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1400, 20.1403 (2011).  

Associated with the electronic portion of the claims file is Certificate of Death documenting that the Veteran died on January [redacted], 2012.  As noted in the INTRODUCTION of the instant decision, in an April 2010 decision, the Board denied a motion for revision of the October 27, 2006 decision.  In a December 2011 decision the Veterans Court vacated the April 2010 decision and remanded the issue to the Board for proceedings consistent with the Veterans Court's decision, and in June 2012, the Veterans Court granted a motion of the Veteran's spouse for substitution.  Consistent with the actions of the Veterans Court, the Board addresses the motion with the Veteran's spouse as the substituted party.  

It is noted that motions to revise Board decisions are not appeals.  38 C.F.R. § 20.1402.  Requests for revision of a Board decision based on CUE are initiated by the filing of a motion.  38 C.F.R. § 20.1404.  The decision on a motion alleging CUE in a Board decision is to be made by the Board.  

As an initial matter, the Board notes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159 (2011), are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001)(holding that VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  As noted in Livesay, CUE claims are not conventional appeals, but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  Even though a motion alleging CUE in a Board decision is not a claim, the use of the word "claim" in these decisions does not alter the determination of the Veterans Court in this regard.  The Board makes this determination based on the fact that the Veterans Court noted in Livesay the difference between a claim and a request for revision of a previous decision based on CUE.  


II.  Background

The Veteran first filed a claim of entitlement to service connection for a mental disorder characterized by paranoia on a VA Form 21-4138 which was date-stamped as received by the RO on July 11, 2002.  In a July 3, 2003 rating decision, mailed to the Veteran and his service representative on July 10, 2003, the RO denied the Veteran's claim of entitlement to service connection for a mental disorder characterized by paranoia.  In statements on a VA Form 9 dated on July 22, 2003, and date-stamped as received by the RO on August 4, 2003, the Veteran expressed disagreement with the denial of this claim.  The RO accepted this VA Form 9 as the Veteran's notice of disagreement.  He perfected a timely appeal when he submitted a signed VA Form 9 dated on January 5, 2004, and date-stamped as received by the RO on January 6, 2004.  The Veteran and his spouse testified at a Travel Board hearing at the RO on September 13, 2004. 

In a decision dated December 13, 2004, the Board remanded the Veteran's claim of entitlement to service connection for a mental disorder characterized by paranoia to the RO via the Appeals Management Center, for additional development.  In a supplemental statement of the case mailed on February 27, 2006, the RO confirmed and continued the denial of service connection for a condition characterized by paranoia.  The Veteran's service representative submitted a signed VA Form 646 that was dated March 2, 2006.  The Veteran's service representative also submitted an Appellate Brief, dated September 15, 2006, that contained argument concerning the Veteran's service connection claim for a mental disorder characterized by paranoia. 

In a decision with a date stamped on its face of October 27, 2006, the Board (also referred to in the instant decision and in the Veterans Court's December 2011 decision as the 2006 Board) noted that, although the Veteran's service treatment records likely were lost in a July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC), a copy of the Veteran's separation physical examination in August 1954 was of record.  The Board discussed this service treatment record and noted that, at the time of the Veteran's separation from active service, no psychiatric disorder was noted on clinical evaluation.  The inservice examiner reported that the Veteran had no severe illness or injuries and no surgery during his active service.  The Board also discussed the testimony provided by the Veteran at the September 2004 Travel Board hearing.  

During that hearing, the Veteran's spouse testified that she knew the Veteran since she was 14 years old, having been his neighbor, did not talk to him a lot prior to service, but started seeing him after he came out of service.  She testified that then he would tell her that people were following him and bugging his telephone and that there was an imposter who looked just like her.  She testified that subsequent to those conversations she learned about paranoia.  The Board did not discuss the testimony of the Veteran's spouse in its October 27, 2006 decision.  

The 2006 Board found that the Veteran had first been diagnosed as having paranoid schizophrenia by a private physician (identified as Dr. S.) in August 1969, 15 years after his service separation.  The Board noted that a November 1981 history provided by Dr. S.'s office indicated that the Veteran was diagnosed as having paranoid schizophrenia after being followed for nearly 4 years by this physician.  The Board also found that the Veteran had been diagnosed as having chronic paranoid schizophrenia following VA outpatient treatment in October 2002. 

Also discussed by the Board in the October 2006 decision was a July 2003 letter in which Dr. "B.W." stated that the Veteran required 100 milligrams (mg) of Mellaril 4 times a day and that paranoia which required that much medicine often began in the teenage years, and rarely began when someone was in their late 30s, as the Veteran had been when he first was diagnosed as having paranoia in 1969.  Dr. B.W. also opined that the Veteran's reported medical history was consistent with his assertion that his paranoia had begun during active service. 

In that October 2006 decision, the Board discussed a February 2005 VA psychiatric examination and an October 2005 addendum to this examination.  The VA examiner stated in February 2005 that the Veteran's claims file was available for review, but she did not state that she had reviewed the file.  Following mental status examination of the Veteran, the VA examiner concluded in February 2005 that, based on the history reported by the Veteran, it was as likely as not that the Veteran's diagnosed paranoid schizophrenia had begun in active service.  In her October 2005 addendum, the VA examiner stated that, after finally reviewing the Veteran's claims file, it was impossible to say without resorting to mere speculation whether the Veteran's paranoid schizophrenia actually started in service without additional documentation and records. 

The Board concluded in the October 27, 2006 decision that, after reviewing the evidence of record, although there was a diagnosis of a current mental disorder (paranoid schizophrenia), the private examiner's July 2003 opinion and the VA examiner's October 2005 addendum were too speculative to be afforded probative value.  The Board also stated that "there is no evidence of record supporting continuity of symptomatology."  The Board determined that the preponderance of the evidence was against the Veteran's claim of entitlement to service connection for a mental disorder characterized by paranoia and denied the appeal.  

In December 2007, the RO received a letter from the Veteran's attorney and an enclosed VA Form 21-4138, dated August 4, 2007, in which the Veteran stated as follows:  

Clear and unmistakable error.  Correct facts were not before the Board in 2004 and 2006.  38 CFR 3.105(a) and 20.1403 and 1404.  

Claimant clearly had mental health treatment in service, and his assertion regarding onset or aggravation of schizophrenia in service was plausible to a substantial degree.  

Claimant should have been granted service connection for mental condition relating back to time of initial claim.  

On August 5, 2008, the Board received a motion for revision of the October 27, 2006 decision.  This was postmarked July 29, 2008.

In the August 2008 motion, the Veteran alleged CUE in the October 2006 decision.  He contended that the Board had not afforded sufficient probative weight to "several independent medical conclusions that it is as likely as not that" a mental disorder characterized by paranoia was incurred in service.  He contended that the Veteran was entitled "to a greater duty to assist" because his service treatment records had been lost in the July 1973 fire at NPRC.  He also contended as follows:  

Given the evidence available at the time, including the testimony of the Veteran and the reports of various medical providers, none of them disagreed with his assertion that the paranoia was incurred or increased during active service, it is CUE for the Board to find that the benefit of the doubt does not apply in this case.  

In April 2010, the Board considered and denied the Veteran's motion.  In that decision the Board specifically addressed his allegations (1) that the Board did not afford sufficient probative weight to several independent medical conclusions that it was as likely as not that a mental disorder characterized by paranoia was incurred in service, that he was entitled to a greater duty to assist because his treatment records had been lost in the July 1973 fire at the NPRC, and (3) that the Board should have applied the benefit of the doubt rule.  In addition to those allegations, the Board acknowledged that the Veteran had advanced several other arguments with respect to how his appeal was treated at the RO; however, because these arguments were not germane to the allegations of CUE in the Board's October 27, 2006 decision, the Board did not address them in the April 2010 decision.

In August 2010, the Veteran filed a motion for reconsideration of the Board's April 2010 decision.  The Veteran argued, through his representative, that the 2006 Board neglected to consider lay testimony concerning continuity of symptomatology provided by the Veteran's spouse during a September 2004 hearing.  The Veteran contended that failure to consider such evidence constituted CUE.

That same month, the Veteran's motion for reconsideration of the Board's April 2010 decision was reviewed and denied.  Subsequently, the Veteran appealed the April 2010 Board denial to the Veterans Court.

In December 2011, the Veterans Court issued a decision wherein it upheld the Board's analyses and conclusions as to the three allegations of CUE in the October 27, 2006 decision asserted by the Veteran and specifically addressed in the Board's April 2010 decision.  However, the Veterans Court then held that the argument advanced in the Veteran's August 2010 motion for reconsideration (i.e., that the 2006 Board committed CUE by failing to consider lay testimony as to continuity of symptomatology provided by the Veteran's spouse in a September 2004 hearing) was a separate and distinct allegation of CUE.  The Veterans Court held that the reconsideration motion sufficed to present the theory of CUE involving the Veteran's spouse's lay testimony.  

With respect to this fourth allegation of CUE, the Veterans Court observed that in the October 2006 decision, the Board found that there was "no evidence of record supporting continuity of symptomatology after service," despite the presence of the September 2004 hearing transcript of the spouse's testimony.  The Veterans Court explained that the 2006 Board's statement that there was no evidence supporting continuity of symptomatology "refutes any presumption that the Board reviewed the testimony or otherwise dealt with it."  The Veteran's Court further explained that the 2006 Board did not find the spouse's testimony to lack competence or state that it was outweighed by other evidence.  The Veterans Court determined that, in the October 2006 decision, "[t]he Board effectively stated that the wife's testimonial evidence did not exist in the record."  Additionally, the Veterans Court determined that "[b]ecause the 2006 examiner misstated the obvious content of the record, the facts known at the time were not really before him."  

In the April 2010 decision, the Board did not undertake a discussion of the 2006 Board's failure to address the this error in the October 27, 2006 Board decision or whether said error might have lead to a manifestly different outcome.  Consequently, the Veterans Court found that the April 2010 Board decision did not provide adequate reasons and bases for the denial of the Veteran's motion to revise the October 27, 2006 Board decision.  Accordingly, the Veterans Court set aside the Board's April 2010 decision and remanded the matter to the Board for consideration consistent with the Veterans Court's December 2011 decision.  


III.  Analysis

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2011).  Pursuant to 38 C.F.R. § 20.1404(a), the motion alleging CUE in a prior Board decision must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart. 

In this case, the August 2008 motion filed by the Veteran's attorney arguably satisfies the filing and pleading requirements set forth in 38 C.F.R. § 20.1404 for a motion for revision of a decision based on CUE.  See Canady v. Nicholson, 20 Vet. App. 393, 402-03 (2006). 

A prior Board decision is final and binding, but is reversible, if there is CUE in the decision.  38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406. 

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, define CUE as: 

(a)  General.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed.  (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(c)  Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d)  Examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e)  Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

The Veterans Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Veterans Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination, as follows:  

(1)  [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  A determination that there was CUE in the decision must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245. 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

In addition to the four allegations of CUE in October 27, 2006 decision, several other arguments have been advanced essentially disagreeing with how this appeal was treated at the RO; however, because none of these arguments is germane to the allegations of CUE in the Board's October 27, 2006 decision, they will not be addressed herein. 

The four allegations do not rise to the level of CUE.  That is, even if the moving party were correct in the allegations, such would not be CUE. 

The first allegation of CUE - that the Board did not afford sufficient probative weight to several medical opinions in the claims file - does not rise to the level of CUE.  Because the Veteran essentially disagrees with how the Board weighed the probative value of medical opinions of record in its October 27, 2006 decision, this first allegation cannot be CUE and the motion as, far as this allegation, must be denied.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

The second allegation of CUE - that the Veteran was entitled "to a greater duty to assist" because his service treatment records had been lost in the July 1973 fire at NPRC - also does not rise to the level of CUE.  The Board does not agree that VA breached its duty to assist, but even if VA had breached its duty to assist, such breach is not CUE.  It is well settled that a breach of VA's duty to assist cannot form a basis for a CUE motion or claim because CUE cannot be based on evidence that was not part of the record at the time of the prior determination.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (holding that, in the context of determining if CUE was present in an RO decision, VA's breach of duty to assist caused an incomplete record but not an incorrect record and thus cannot be CUE); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001)(holding that, in the context of determining if CUE was present in a Board decision, VA's breach of duty to assist caused an incomplete record but not an incorrect record and thus cannot be CUE); Hayre v. West, 188 F.3d 1327, 1332-33 (Fed. Cir. 2000)(holding that a breach of the duty to assist is not an error of the sort contemplated in the CUE analysis); Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002)(holding that a breach of the duty to assist cannot be CUE).  Hence, the motion, as far as this allegation, must be denied. 

The third allegation of CUE - that the Board had committed CUE in finding that the benefit-of-the-doubt rule was inapplicable in this appeal - again reflects a disagreement with how the Board evaluated the evidence of record in its October 27, 2006 decision, and as such is not CUE.  Fugo, 6 Vet. App. at 44 (holding that the benefit of the doubt is an "issue clearly within the 'weighing and evaluation' realm").  As a disagreement as to how the evidence was weighed can never rise to the level of CUE, the motion, as far as this allegation, must be denied. 

The fourth allegation of CUE was that the 2006 Board failed to consider lay testimony of continuity of symptomatology provided by the Veteran's spouse during a September 2004 hearing and, but for that failure, the outcome of the October 27, 2006 decision would have been manifestly different. 

As the Veterans Court has determined that the correct facts as they were known were not really before the 2006 Board, the salient question presented by the fourth allegation of CUE is whether the outcome of the October 27, 2006 decision would have manifestly changed had the 2006 Board considered the spouse's September 2004 testimony.

Even had the 2006 Board considered the spouse's September 2004 testimony as to the Veteran's continuity of symptomatology following his active service discharge, reasonable minds could differ as to the disposition of the claim.  As discussed above, the record at the time of the October 27, 2006 Board decision included evidence that could be considered positive and evidence that could be considered negative as to continuity of symptomatology, and therefore, ultimately could have been considered positive evidence or negative evidence as to whether he was entitled to service connection for the claimed disability.  

Consequently, even if the Board had determined that the Veteran's spouse's testimony was competent and credible evidence, it would have had to been weighed along with the other evidence of record to ascertain whether the probative weight of all of the relevant evidence was for, against, or evenly balanced as to a finding of continuity of symptomatology, and ultimately for, against, or evenly balanced as to whether he was entitled to service connection for the claimed disability.  See Singleton v. Shinseki, 23 Vet. App. 376, 381 (citing McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) and stating that the Board has a duty to weigh the evidence).

With respect to evidence that could be considered unfavorable to a finding of continuity of symptomatology, and ultimately unfavorable to the claim of entitlement to service connection, the Veteran's DD 214 demonstrated that he was awarded a Good Conduct Medal, and there was no evidence that he went absent without leave.  Additionally, during the Veteran's discharge examination, he did not complain of and was not treated for any psychiatric symptoms and, pursuant to a clinical evaluation, the Veteran was deemed psychiatrically normal.  The evidence of record also demonstrated that the first post-service psychiatric diagnosis occurred 15 years after the Veteran's service discharge.  

With respect to evidence of record that could be considered positive to the Veteran's claim of a continuity of symptoms beyond his spouse's September 2004 testimony, Dr. B.W. opined in a July 2003 letter that the Veteran required a certain dosage of medication that was commonly associated with patients with an onset of paranoia in their teenage years and "rarely" seen with patient with onset in their 30's.  Dr. B.W. further opined that the Veteran's reported medical history was consistent with his assertion that his paranoia began during his active duty service.  Moreover, during the pendency of the appeal, the Veteran asserted that he was evaluated by a psychiatrist during his active duty service for paranoia, but that no medication was prescribed.  

Also for consideration by the Board was that after reviewing the Veteran's claims file and conducting a clinical examination, a February 2005 VA examiner ultimately opined that it would be "impossible" to say, without resorting to mere speculation, whether the Veteran's schizophrenia, paranoid type, actually started during his active duty service.  

Based on the presence of evidence that was unfavorable to a finding of continuity of symptomatology and thus unfavorable to entitlement to service connection for the claimed disability and the presence of evidence that was favorable to a finding of continuity of symptomatology and thus favorable to entitlement to service connection for the claimed disability, the Board finds that it was not "absolutely clear" that the outcome of the October 27, 2006 decision would have manifestly changed had the 2006 Board considered the spouse's September 2004 testimony.  Russell, 3 Vet. App. at 313-14.  Consideration of the spouse's September 2004 testimony is not dispositive as to a continuity of the Veteran's alleged post-service psychiatric symptoms and is not dispositive as to whether service connection was warranted.  Thus, reasonable minds could differ as to whether the October 27, 2006 decision was fatally flawed.  Id.  Consequently, the fourth allegation of CUE is reduced to a disagreement as to how evidence should have been weighed.  Luallen, 8 Vet. App. at 96.  Accordingly, even though the 2006 Board erred, that error did not amount to CUE in the October 27, 2006 decision.  Fugo, 6 Vet. App. at 43-44.

Even though the Veteran has alleged errors that, even if true, could not be CUE, denial of the motion, rather than dismissal, is appropriate.  See Canady v. Nicholson, 20 Vet. App. 393, 402-03 (2006). 


ORDER

The motion for revision or reversal, on the basis of CUE, of an October 27, 2006 Board decision that denied the Veteran's claim of service connection for a mental disorder characterized by paranoia, is denied. 



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



